Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 DETAILED ACTION
Election/Restrictions

Claims 1-3, 12-13, and 33-43 are currently pending in the application. 

	
Applicant’s election of the use of a small molecule that binds to and occludes a TLX binding site as the species for upregulating TET3 expression in the reply filed on 08/12/21 is acknowledged.  Additionally, the examiner contends that because the elected species is directed to a treatment using small organic molecules, any claim that is not directed to the use of a small organic molecule will be withdrawn.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

Thus, the requirement is deemed proper and is therefore made FINAL.


Claims 35-36 and 38-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim.  Claims 1-3, 12-13, and 33-34 are examined on the merits herein.


Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. It is noted, however, that the earliest provisional application that provides adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application is provisional application No. 62,279,588.  Thus, the priority date of the instant invention is January 15, 2016.  

						             IDS

	The information disclosure statement (IDS) submitted on 08/12/21 is acknowledged and has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Claim Rejections - 35 USC § 112 (Lack of Antecedent Basis)
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 



Claim 34 recites the limitation "the endogenous TET3 promoter of said subject” in claim 34, lines 3-4.  Specifically, the claims contains no earlier recitation or limitation of said terms and where it would be unclear as to what element the limitation was making reference. As a result, there is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 112
Notice of Pre-AIA  or AIA  Status
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 12-13, 33-34, and 37 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for activating TLX by administering the small organic molecule all-trans retinoic acid (ATRA), does not treating an individual having or diagnosed with glioblastoma or brain cancer comprising administering an effective amount of a composition that includes any and every small organic molecule that upregulates expression of TET3.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	The instant claims are drawn to a method of treating an individual suspected of having or diagnosed with brain cancer, said method comprising administering an effective amount of a composition that upregulates expression of TET3.  The instant specification fails to provide information that would allow the skilled artisan to practice the treatment of brain cancer comprising administering any and every single small organic molecule in existence.

[In re Sichert, 196 USPQ 209 (CCPA 1977)]

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level

	The invention relates to a method of treating an individual suspected of having or diagnosed with brain cancer, said method comprising administering an effective amount of a composition that upregulates expression of TET3. The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the 
		
	
The breadth of the claims

	The claims are thus very broad insofar as they recite the “treatment of every single brain cancer in existence comprising administering a composition containing every and any small organic molecule, peptide, etc…”. While an “an activation of TLX” might theoretically be possible utilizing ATRA, as a practical matter it is nearly impossible to achieve a treatment for all possible brain cancers with the same compound or utilizing any and every entity that upregulates TET3 protein. 

3.	The amount of direction or guidance provided and the presence or absence of working examples
	
	The specification provides no direction or guidance for the use of every single compound or entity that upregulates TET3 expression in treating brain cancer. No reasonably specific guidance is provided concerning useful therapeutic protocols for every single compound in existence, other than example 19 which demonstrates that ATRA led to activation TLX ligand binding domain. The latter is corroborated by the working examples in paragraphs 0172-0173 and figure 19.  

The instant disclosure provides no evidence to suggest that this unique activity can be extrapolated to glioblastoma, for example, having unrelated mechanisms of resistance, and thus does not meet the “how to use” prong of 35 USC 112, first paragraph with regard thereto.
The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that every single agent that upregulates TET3 protein could be predictably used for the treatment of all brain cancers in existence as inferred by the claims and contemplated by the specification. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Claim Rejections - 35 USC § 112
Notice of Pre-AIA  or AIA  Status
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1-3, 12-13, 33-34, and 37 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for activating TLX by administering the small organic molecule all-trans retinoic acid (ATRA), does not reasonably provide enablement for preventing brain cancer or eradicating brain cancer in an individual having or diagnosed brain cancer comprising administering an effective amount of a composition that includes any and every small organic molecule that upregulates expression of TET3.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	The instant claims are drawn to a method of treating an individual suspected of having or diagnosed with brain cancer, said method comprising administering an effective amount of a composition that upregulates expression of TET3.  The instant specification fails to provide information that would allow the skilled artisan to practice the treatment of brain cancer comprising administering any and every single small organic molecule in existence.

[In re Sichert, 196 USPQ 209 (CCPA 1977)]

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).2 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level

	The invention relates to a method of treating an individual suspected of having or 
		
	2.	The breadth of the claims

	The claims are thus very broad insofar as they recite the “eradication of every single brain cancer in existence comprising administering a composition containing every and any small organic molecule, peptide, etc…”. While an “an activation of TLX” might theoretically be possible utilizing ATRA, as a practical matter it is nearly impossible to achieve prevention and/or eradication for all brain cancers with the same compound or utilizing any and every entity that upregulates TET3 protein. 

3.	The amount of direction or guidance provided and the presence or absence of working examples
	
	The specification provides no direction or guidance for the use of every single compound or entity that upregulates TET3 expression in eradicating and/or preventing brain cancer. No reasonably specific guidance is provided concerning useful preventative protocols for every single compound in existence, other than example 19 which demonstrates that ATRA led to activation of TLX via its ligand binding domain. The latter is corroborated by the working examples in paragraphs 0172-0173 and figure 19.  
The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that every single agent that upregulates TET3 protein could be predictably used for the prevention of all brain cancers in existence as inferred by the claims and contemplated by the specification. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Conclusion
No claims are allowed.
The examiner further points out that the closest art is Heo et al. (Clin. Exp. Metastasis, Published March 8, 2016; Vol. 33 pgs. 417-419) who teach that bexarotene (a type of retinoic acid) showed in vivo tumoricidal effects in a glioblastoma (GBM) xenograft mouse model and thus suggest bexarotene as a more beneficial differentiation agent as compared to ATRA (see abstract).  However, given that Heo et al. is published after the priority date of the instant invention Heo et al. do not render obvious the instant claims.  



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-2720-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
11/06/2021






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.
        2  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.